IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA
A. L., Mother of Baby Girl L.,
Minor Child,                            NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-2545

DEPARTMENT OF CHILDREN
AND FAMILIES,

      Respondent.

___________________________/

Opinion filed July 12, 2016.

Petition for Writ of Certiorari – Original Jurisdiction.

Hilda J. Griffis, Office of Regional Conflict Counsel, Jacksonville; Jeffrey Lewis,
General Counsel, Office of Criminal Conflict & Civil Regional Counsel and Susan
Barber, Assistant Regional Conflict Counsel, Office of Criminal Conflict and Civil
Regional Counsel, Tallahassee, for Petitioner.

Ward L. Metzger, Appellate Counsel, Department of Children and Families,
Jacksonville, for Respondent.




PER CURIAM.

      DENIED.

BILBREY, KELSEY, and M.K. THOMAS, JJ., CONCUR.